Order entered October 11, 2012




                                           In The
                                  Court of Zfppeat5
                         fifth Riiotritt of 1texa5 at Malin
                                    No. 05-12-00298-CV

                         IN THE INTEREST OF J.A.L., A CHILD

                         On Appeal from the 256th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-06253

                                         ORDER

       The Court has before it appellant's September 27, 2012 second motion to extend time to

file appellant's brief. The Court GRANTS the motion and ORDERS appellant to file his brief

by October 20, 2012. No further extensions will be granted absent a showing of exceptional

circumstances.
                                                                                •

                                                                             44.
                                                    MOLLY F CIS
                                                    JUSTICE